Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance              
        Claims 1-2 are allowed. 

1.           The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the step of moving a web-guiding element having the roller in a compensatory manner to achieve s temporary standstill of the web of printing material by converting a continuous movement of the web of printing material into an iterative movement by changing  a speed of the web of printing material through changes of position of the roller, in addition to the limitations set forth in claim 1.

              Regarding claim 1, Rosenthal et al. (6,286,403), hereinafter Rosenthal, provided with the IDS submitted on 04/16/2021, teaches a method for feeding a web of printing material 19 in a manufacturing system for the production of packages, including paper or board packages and folding boxes, the method comprising the following steps: feeding the web of printing material from a web-fed printing press; and using an inserting device for: a) winding the web of printing material onto an auxiliary wind-up device; b) moving a web-guiding element having a roller (18, 20); c) clamping the web of printing material while being cut by using a clamping unit (32, 
             Krauss et al. (8,408,110) provided with the IDS submitted on 4/16/2021, teaches an insertion unit 16 that transfers cross-cut sheets from cross cut edge first into a flatbed machine 12 for at least one of die-cutting or embossing 18, 20. See Fig. 1 in Krauss. 
            Chapman Jr. et al. (4,429,603), hereinafter Chapman, provided with the IDS submitted on 04/16/2021, also teaches an insertion unit (defined by the rollers and cam 54 that transfer the sheets B to cutters 55-68 or the mechanism that transfers the sheet to one of the cutters 65-68) to transfer a cross cut sheets B from a continuous web material W into a machine for at least of die-cutting or embossing. Chapman teaches a cutting device 51, 53 that cross cut a web W (Fig. 3). Chapman also teaches that the cross cut sheets (B) are transferred to a die-cutting machine (55, 56 or 57, 58 or 65, 66 or 67, 68). See Figs. 1-3 in Chapman. 
               However, Rosenthal in view of Krauss or Chapman does not explicitly teach that the step of moving a web-guiding element having the roller in a compensatory manner to achieve s temporary standstill of the web of printing material by converting a continuous movement of the web of printing material into an iterative movement by changing  a speed of the web of printing material through changes of position of the roller, in addition to the limitations set forth in claim 1.

                  Regarding claim 1, Toshito et al. (2010/0080643), hereinafter Toshito, 

             Krauss et al. (8,408,110) teaches an insertion unit 16 that transfers cross-cut sheets from cross cut edge first into a flatbed machine 12 for at least one of die-cutting or embossing 18, 20. See Fig. 1 in Krauss. 
            Chapman Jr. et al. (4,429,603), hereinafter Chapma, nalso teaches an insertion unit (defined by the rollers and cam 54 that transfer the sheets B to cutters 55-68 or the mechanism that transfers the sheet to one of the cutters 65-68) to transfer a cross cut sheets B from a continuous web material W into a machine for at least of die-cutting or embossing. Chapman teaches a cutting device 51, 53 that cross cut a web W (Fig. 3). Chapman also teaches that the cross cut sheets (B) are transferred to a die-cutting machine (55, 56 or 57, 58 or 65, 66 or 67, 68). See Figs. 1-3 in Chapman. 
               However, Toshito in view of Krauss or Chapman does not explicitly teach that the step of moving a web-guiding element having the roller in a compensatory 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         The prior art made of record and not relied upon is considered pertinent to 
applicant’s disclosure. 
Brandenburg et al. (2005/0061189 A1), Guyomard et al. (2013/0126660 A1), Cote et al. (2012/0055358 A1), and Timmerman et al. (2006/0191426 A1) teaches a method for feeding a web of printing material in a manufacturing system for producing production of packages.

 

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    December 27, 2021